   8:21-cv-00169-JMG-SMB Doc # 5 Filed: 04/27/21 Page 1 of 2 - Page ID # 30




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

RANDY L. TIESZEN,

                    Plaintiff,                               8:21CV169

       vs.
                                                               ORDER
JUDGE JOHN BASTIAN, TANYA
GUNHAMMER, ADAMAE FRIEDEL,
FRED BAXTER, JOHN HUNTER, DAN
FRIEDEL, and JOE ELLINGSON,

                    Defendants.


       This matter is before the court on its own motion. Plaintiff filed a Complaint
(Filing 1) on April 22, 2021. However, Plaintiff failed to include the $402.00 filing
and administrative fees. Furthermore, the Form AO240 Plaintiff sent with his
Complaint was incomplete and not signed. Plaintiff has the choice of either
submitting the $402.00 filing and administrative fees to the clerk’s office or
submitting a completed request to proceed in forma pauperis. Failure to take either
action within 30 days will result in the court dismissing this case without further
notice to Plaintiff.

      IT IS THEREFORE ORDERED that:

      1.      Plaintiff is directed to submit the $402.00 fees to the clerk’s office or
submit a request to proceed in forma pauperis within 30 days. Failure to take either
action will result in dismissal of this matter without further notice.

     2.     The clerk of the court is directed to send to Plaintiff the Form AO240
(“Application to Proceed Without Prepayment of Fees and Affidavit”).
   8:21-cv-00169-JMG-SMB Doc # 5 Filed: 04/27/21 Page 2 of 2 - Page ID # 31




      3.     The clerk of the court is directed to set a pro se case management
deadline in this matter with the following text: May 27, 2021: Check for MIFP or
payment.

      4.     Plaintiff’s Motion for Leave to Proceed In Forma Pauperis (Filing 2) is
denied for the reason it is incomplete.

      Dated this 27th day of April, 2021.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge




                                         2
